Citation Nr: 0327896	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  01-02 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for the claimed 
residuals of a left arm injury.  

3.  Entitlement to service connection for the claimed 
residuals of a back injury.  

4.  Entitlement to service connection for the claimed 
residuals of a shrapnel wound to the left knee.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from May 1950 to December 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2000 decision by the RO.  

In October 2002, the Board ordered further development of 
this case.  In October 2002 the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  



REMAND

As noted hereinabove, the veteran served on active duty from 
May 1950 to December 1953.  His DD Form 214 reflects that 
during a portion this period he served in Korea and was 
awarded the Purple Heart.  He and his representative 
essentially contend that service connection is warranted for 
PTSD as a result of the veteran's experiences serving in 
Korea during the Korean conflict and that the above listed 
residuals resulted from injuries sustained while in service, 
presumably in Korea.   

Upon a review of the record, the Board notes that the veteran 
has not been fully advised of the Veterans Claims Assistance 
Act of 2000 (or "VCAA").  This legislation, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The VCAA also provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the record also reflects that the veteran failed 
to appear for scheduled VA compensation or pension 
examinations in 1999 and has indicated that he failed to do 
so because he was bedridden with back pain and and/or 
incarcerated.  The Board is of the opinion that pertinent 
examinations should be rescheduled (among other things, it 
appears that the veteran is no longer incarcerated).  

As also noted hereinabove, in October 2002, the Board ordered 
further development of the matter on appeal.  The case was 
sent to the EDU to undertake the requested development, and 
additional evidence - in the form of statements from the 
veteran - was associated with the record.  

It is noted that, prior to May 1, 2003, the Board's 
regulations provided that if further evidence, clarification 
of the evidence, correction of a procedural defect, or any 
other action was essential for a proper appellate decision, a 
Veterans Law Judge could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  

The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C.A. § 7104(a), 
because 38 C.F.R. § 19.9(a)(2) denies appellants "one review 
on appeal to the Secretary" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration, 
and without having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it.  It provided that the Board did not 
adjudicate the claim based on any new evidence it obtained 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03 (May 21, 2003).  

Based on this opinion, the Board continued, for a short time, 
to request development via the Board's EDU.  

Recently, in light of the Federal Circuit's decision and 
other policy considerations, VA determined that VBA would 
resume all development functions.  

In other words, aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out, see 38 U.S.C.A. §§  7107(b), 7109(a), all evidence 
development will be conducted at the RO level.  

In view of all of the above, the case is REMANDED to the RO 
for the following: 

1.  The RO should take appropriate steps 
to notify the veteran (and his 
representative) of the VCAA and ensure 
that all notification and development 
action required by the VCAA has been 
completed.  Specifically, the RO then 
should issue a letter providing the 
veteran with the notice required under 
38 U.S.C.A. § 5103 and informing him that 
the requested information and evidence 
must be received in the appropriate 
period of time; and, the RO should 
undertake any additional development it 
determines is required under 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  

2.  The RO should attempt, to include 
through contact with the National 
Personnel Records Center St. Louis, 
Missouri, to obtain the veteran's 201 
file (personnel records).  

3.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine whether he suffers from the 
residuals of a left arm injury, the 
residuals of a back injury, and/or the 
residuals of a shrapnel wound to the left 
knee.  The claims file must be made 
available to and reviewed by the examiner 
prior to the examination.  All pertinent 
symptomatology and findings should be 
reported in detail, as well as the any 
details provided by the veteran with 
respect to inservice injuries.  To the 
extent possible, the examiner should 
provide an opinion as to whether it is as 
likely as not that the veteran suffers 
from current residuals of a left arm 
injury, the residuals of a back injury, 
and/or the residuals of a shrapnel wound 
to the left knee that had their onset in 
service.  

4.  The veteran should also be afforded 
for a VA psychiatric examination to 
determine the nature and etiology of his 
claimed PTSD.  If PTSD is diagnosed, the 
examiner should indicate what stressors 
are related to the disorder.  All 
pertinent symptomatology and findings 
should be reported in detail.  

5.  Then, after providing the veteran 
with the appropriate time to submit 
additional evidence - see Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir., September 22, 
2003)) - the RO should review all of the 
evidence of record, including any new 
evidence, and readjudicate the above 
listed claims on appeal.  If the benefits 
sought on appeal are not granted an 
appropriate Supplemental Statement of the 
Case should be furnished to the veteran 
and his representative.  They should also 
be afforded an opportunity to respond 
thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


